IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            :   No. 2092 Disciplinary Docket No. 3
                                            :
MARSHALL LAVELL WILLIAMS                    :   Board File No. C1-14-56
                                            :
                                            :   (United States District Court for the District
                                            :   of New Jersey, Misc. No. 11-147)
                                            :
                                            :   Attorney Registration No. 38070
                                            :   (Philadelphia)


                                       ORDER


PER CURIAM:


              AND NOW, this 12th day of February, 2015, Marshall Lavell Williams

having been suspended from the practice of law for a period of two years by the

Disciplinary Order of the United States District Court for the District of New Jersey dated

May 10, 2013, and Order of that Court dated March 14, 2014; the said Marshall Lavell

Williams having been directed on September 23, 2014, to inform this Court of any claim

he has that the imposition of the identical or comparable discipline in this

Commonwealth would be unwarranted and the reasons therefor; and no timely

response having been filed, it is

              ORDERED that Marshall Lavell Williams is suspended from the practice of

law in this Commonwealth consistent with the Orders of the United States District Court

for the District of New Jersey dated May 10, 2013 and March 14, 2014.

              The Application for Leave to File Response Nunc Pro Tunc, including the

Application to Appoint Counsel and Application for a Stay of Proceedings, is DENIED.